appeal brief filed on 04/25/219, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        







DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant’s argument of 07/08/2020, the previous rejections to claims 1-30 have been withdrawn as indicated above, but replace with a new rejections with new references; claims 1-30 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10, 25, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US 2015/0054460) in view of Karlson (US 2018/0015834).
With respect to claims 1, 10 and 27, Epstein discloses a vehicle charging station (i.e. a system see Fig. 1, 60), including an electric supply system (62) for rapidly charging battery (30) of vehicle (20) (see para 32 first sentence).  The electrical supply system (62) includes a battery bank (Fig. 4, 210 and one of 220A, para 47: not a repurposed battery) and a charging station (Fig. 1, 60) in electrical communication with said battery bank and configured to deliver a DC output from said battery bank to an electrified vehicle (See Para. # 0020 (specific statement of supplying DC power to an electric vehicle (20) and para #0047)).

Note annotated figures of Epstein below.


    PNG
    media_image1.png
    649
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    861
    media_image2.png
    Greyscale

Epstein, however, does not expressly disclose the battery bank includes at least one repurposed battery.
Karlson, discloses an at-home fast charging system (10) which includes a housing (12) for an electric vehicle (36) (para #15).  Further, Karlson teaches, the system (10) can provide stored power from the stationary battery (18) the electric vehicle (36) (see para #0016).  Also, Karlson discloses that the battery (18) can be a repurposed vehicle battery instead of a new battery (see Fig. 1, repurposed battery 18; Par. # 0017/0022) so as to reduce waste by reusing a battery removed from a vehicle.


    PNG
    media_image3.png
    569
    880
    media_image3.png
    Greyscale

EPSTEIN and Karlson are analogous art because they are from the same field of endeavor namely Electric vehicle recharging station and fast charging system for an electric vehicle.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to replace/make the battery bank of Epstein’s charging station to include at least one repurposed battery (of Karlson) since Karlson teaches that this would reduce waste by reusing the battery (#0022).  Further, one of ordinary skill would be motivated since the use of a repurposed battery would be cheaper in price than a new battery and therefore repurposed batteries could help lower the upfront cost of an electric vehicle charging station.
         With respect to claim 2, the combined references disclose the vehicle charging system as described above, further Karlson discloses wherein said battery bank is housed inside said charging station/housing (10/12) (Fig. 1, 18: a repurposed battery bank is inside and part of the charging system 10 of figure 1 when connection switch 35 is closed, separate from the Electric vehicle 36 as illustrated in a reproduced Figure 1 above; Para.#0022: repurposed battery may be contained in a housing unit 12 with the charger 16), the motivation for doing so would have been obvious in view of the teachings of Karlson that incorporating repurpose battery such as battery 18 housing the charging system would help use as an additional power to the vehicle when required or be used for different purposes, such as supplying power to resident bulling/home as described earlier using a switching connection to switch power for different uses.
With respect to claim 3, the combined references disclose the vehicle charging system as described above, further Karlson discloses wherein said battery bank is housed separately from said charging station (Fig. 1, 18: a repurposed battery bank is outside and separate from the charging system 10 of figure 1 when connection switch 35 is open, and isolate the repurpose battery from the charging system 10). The repurpose battery 18 may, but not necessarily be contained in a housing 12 (Para. # 0022), and the repurposed battery can be used for different purposes other than for charging station, such as for building grid (Para. # 0022).  It would have been obvious to isolate the repurpose battery from the charging system as the repurposed battery 18 with a DC/DC converter 22 may be a high efficiency converter that may be useable by any one of the following: vehicle battery, stationary battery or building grid (Para. # 0022).
         With respect to claim 4, the combined references disclose the vehicle charging system as described above, further Epstein discloses the vehicle charging system comprising a cooling system configured to thermally manage said battery bank (par. 033/036 and 066; Fig. 1, 64, heat exchange fluid for temperature management-cooling of the battery 30).
         With respect to claim 5, the combined references disclose the vehicle charging system as described above, further Epstein discloses the vehicle charging system as described above, wherein said cooling system includes a chiller (par. # 0066: temperature management system 64  includes a cooler 310 that may include, for example, a refrigeration unit with cooling fluid to cool the batteries 30/220 similar name for chiller that chills or cools the batteries)
         With respect to claim 6, the combined references disclose the vehicle charging system as described above, further Epstein discloses the vehicle charging system as described above, wherein said battery bank includes a plurality of battery assemblies (Fig. 4, batteries 220A…220B).
         With respect to claim 7, the combined references disclose the vehicle charging system as described above, further Epstein discloses the vehicle charging system as described above, and further comprising a controller configured to control operation of said battery bank and said charging station during DC fast charging events (See Para. # 0020 and 0035).
         With respect to claim 8, the combined references disclose the vehicle charging system as described above, further Epstein discloses the vehicle charging system as described above, wherein said controller is configured to schedule charging of said battery bank during off-peak conditions of an external power source (Para. # 0021: the algorithm may take into account parameters to minimize price of the electricity used to recharge the onboard electric vehicle batteries and to minimize strain on the grid. For 
         With respect to claim 9, the combined references disclose the vehicle charging system as described above, further Epstein discloses comprising supply equipment extending outside of a housing of said charging station (Fig. 1, supply line 68 extends outside of the base charging enclosure or housing 72 and electric power supply system 62 is also outside of the charging enclosure or housing).
With respect to claim 26 (depend on claim 1), the combined references disclose the vehicle charging system as described above, further Karlson discloses wherein said at least one repurposed battery is a battery previously used for a different purpose that is unrelated to said battery bank of said charging station (Para. # 0017). The repurposed battery previously used for different purposes other than for charging station, such as serving as a renewable source of energy.
  It would have been obvious to isolate the repurpose battery from the charging system as the repurposed battery 18 with a DC/DC converter 22 may be a high efficiency converter that may be useable by any one of the following: vehicle battery, stationary battery or building grid (Para. # 0022) other than usable as a supply additional power to the charging station.


25 is are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US 2015/0054460) in view of Karlson (US 2018/0015834) further in view of Cun (US 2015/0165915).
With respect to claim 25 (depend on claim 1), the combined reference of Epstein in view of Karlson disclose the vehicle charging system as described in claim 1 above, but doesn’t expressly discloses that the charging system also has a second charging station in communication with said battery bank.
Cun, however, discloses the charging system of Figure 1(28) has a second charging station (charge station 24 and charge station 26) in communication with battery bank (See Figure 1; Para. # 0016).

    PNG
    media_image4.png
    667
    680
    media_image4.png
    Greyscale

It would have been obvious to include or connect additional charging station to the battery bank for the purpose of expanding of charging service to multiple vehicle at the same or relatively remote, and connected service areas to provide supplemental power to vehicle charging stations (Para. # 0012/0023).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein and Karlson further in view of Potts (US2013/0057200).
With respect to claims 11, the combined references of Epstein and Karlson disclose the vehicle charging system as described above, but both references do not specifically disclose the charging system comprising an inverter disposed between the battery bank and an external power source.
Potts, however, discloses an inverter (it is more of an inverter/converter) disposed between the battery bank and an external power source so that AC power from the eternal source converter to DC through the inverter to the battery (and the DC outputs of the battery can then be connected to charger/charging station to charge the battery of the vehicle) or from the battery DC converters to AC (Figs.2B; Para. # 0046; the inverter disposed between the battery and external power source or Grid-tie taking power from the source battery).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the charging system of Epstein to include inverter/converter as taught by Potts between the external source and the battery to converter the AC power from external source to DC power in order to feed the battery or supply/ charge the battery so as to increase the usable battery power or inversely convert the DC power using the battery to provide an AC source using the inverter.
With respect to claims 12, 13 and 14, the combined references of Epstein, Karlson and Potts disclose the vehicle charging system as described above.
Potts further discloses battery bank electrically connected to charging station and a rectifier diodes of a rectification stage of DC circuit (Fig. 3, 36 rectifier 36; Para. # 
Potts disclosure of the rectifying circuits (it is more of an inverter/converter) disposed between the battery bank and an external power source so that AC power from the eternal source converter to DC through the inverter to the battery (and the DC outputs of the battery can then be connected to charger/charging station to charge the battery of the vehicle) or from the battery DC converters to AC (Figs.2B; Para. # 0046; the inverter disposed between the battery and external power source or Grid-tie taking power from the source battery).
With respect to claim 15, the combined references of Epstein, Karlson and Potts disclose the vehicle charging system as described above.
It would have been obvious to a person of ordinary skill in the art to modify the charging system of Epstein as modified by Karson further to include inverter/converter as taught by Potts: the DC output of said battery bank is connected to DC link capacitor (Para. # 0031), and as the DC link capacitor provides the converted DC output as a first stage to the link, and the second stage uses the first for the advantage of providing appropriate charge current to the battery through this DC link (Para. # 0031).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US 2015/0054460) in view of Karlson (US 2018/0015834).
With respect to claims 16 and 17, Epstein discloses a method, comprising: charging a battery bank of a vehicle charging system (charging system of using AC power from an external power source (Para. # 0018/0021: Fig. 1, 60, that includes an AC input from the main electrical GRID), wherein the battery bank (Fig. 4, 210 and one of 220A, para 47) charging a battery pack of an electrified vehicle using DC power stored in the battery bank (See Para. # 0020 (specific statement of supplying DC power to an electric vehicle (20) and para #0047)).
Note annotated figures of Epstein above.
Epstein, however, does not expressly disclose the battery bank includes at least one repurposed battery.
Karlson, discloses an at-home fast charging system (10) which includes a housing (12) for an electric vehicle (36) (para #15).  Further, Karlson teaches, the system (10) can provide stored power from the stationary battery (18) the electric vehicle (36) (see para #0016).  Also, Karlson discloses that the battery (18) can be a repurposed vehicle battery instead of a new battery (see Fig. 1, repurposed battery 18; Par. # 0017/0022) so as to reduce waste by reusing a battery removed from a vehicle.
EPSTEIN and Karlson are analogous art because they are from the same field of endeavor namely Electric vehicle recharging station and fast charging system for an electric vehicle.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to replace/make the battery bank of Epstein’s charging station to include at least one repurposed battery (of Karlson) since Karlson teaches that this would reduce waste by reusing the battery (#0022).  Further, one of ordinary skill would be motivated since the use of a repurposed battery would be cheaper in price than a new battery and therefore repurposed batteries could help lower the upfront cost of an electric vehicle charging station.
s 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein and Karlson further in view of Potts (US2013/0057200).
With respect to claims 18 and 19, the combined references of Epstein and Karlson disclose the vehicle charging system as described above, but the references do not specifically disclose the charging system comprising an inverter disposed between the battery bank and an external power source.
Potts, however, discloses an inverter (it is more of an inverter/converter) disposed between the battery bank and an external power source so that AC power from the eternal source converter to DC through the inverter to the battery (and the DC outputs of the battery can then be connected to charger/charging station to charge the battery of the vehicle) or from the battery DC converters to AC (Figs.2B; Para. # 0046; the inverter disposed between the battery and external power source or Grid-tie taking power from the source battery).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the charging system of Epstein to include inverter/converter as taught by Potts between the external source and the battery to converter the AC power from external source to DC power in order to feed the battery or supply/ charge the battery so as to increase the usable battery power or inversely convert the DC power using the battery to provide an AC source using the inverter.
Claims 20, 22-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US 2015/0054460) in view of Potts et al.( US2013/0057200), (hereinafter, Pots).
With respect to claims 20, Epstein discloses a vehicle charging system (60/72) with a charging station (i.e. a vehicle charging station see Fig. 1, 72/60), including an electric supply system (62) for rapidly charging battery (30) of vehicle (20) (see para 32 first sentence) for charging station (72); and a battery bank (Fig. 4, 210 and one of 220A, para 47) and a charging station (Fig. 1, 60) in electrical communication with said battery bank electrically connected to the charging station with DC circuit of the charging station (See Para. # 0020 (specific statement of supplying DC power to an electric vehicle (20) and para #0047)).
Note annotated figures of Epstein below.

    PNG
    media_image2.png
    700
    861
    media_image2.png
    Greyscale

Epstein, however, does not expressly disclose a rectifier diodes of a rectification stage of DC circuit.
Potts, however, discloses a rectifier diodes of a rectification stage of DC circuit (Fig. 3, 36 rectifier 36; Para. # 0037/0039 rectifying through diodes D1, D2, etc. to DC circuit). EPSTEIN and Potts are analogous art because they are from the same field of endeavor namely Electric vehicle recharging station and bidirectional inverter charger of a vehicle.

With respect to claims 22-24, the combined references of Epstein, and Potts disclose the vehicle charging system as described above, Epstein disclose DC circuit is housed inside a housing of the charging station (DC fast charging of fig. 1, 60 Para. # 0022-0023), battery bank connected to power cord of charging station (battery bank in 62, fig. 1, power line from 76 to charging station (6)) further Potts discloses a power circuitry, such as charging station includes active power filter, rectification stage, switch stage, and battery bank connected DC link capacitor (Par. # 0010 filtering and bank capacitor: Para. # 0031) a protection circuit ac dc and dc to dc converter in a battery charging circuit as indicated in FIGS. 2-4 and DC-to-DC conversion of figure 5 (See Para. # 0040, 0047, 0049 and 0050). The motivation for doing so would have been obvious in view of the teachings of Potts that incorporating a bidirectional charger that includes power circuitry help adjust power requirement (see Para. # 005).
With respect to claims 28-30, the combined references of Epstein, and Potts disclose the vehicle charging system as described above, further Potts discloses a power circuitry, such as charging station includes switching stage active power filter, rectification stage, switch stage, filtering and a protection circuit ac dc and dc to dc converter in a (See Para. # 0040, 0047, 0049 and 0050) 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have incorporated active power circuitry that includes conversion circuitry, filter and dc link elements of a bidirectional inverter charger to the electric vehicle recharging station of EPSTEIN in view of the teachings of Potts.
The motivation for doing so would have been obvious in view of the teachings of Potts that incorporating a bidirectional charger that includes power circuitry help adjust power requirement without damaging the internal circuitry of the charging station system, and also reduces electromagnetic interferences during such active uses (see Para. # 005).
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein and Potts further in view of Karlson. 
With respect to claim 21, the combined references of Epstein and Potts disclose the vehicle charging system as described above, but the combined references do not disclose the battery bank includes a repurposed battery.
Karlson, however discloses, a repurposed vehicle battery instead (Para. # 0022). Karlson discloses an at-home fast charging system (10) which includes a housing (12) for an electric vehicle (36) (para #15).  Further, Karlson teaches, the system (10) can provide stored power from the stationary battery (18) the electric vehicle (36) (see para #0016).  Also, Karlson discloses that the battery (18) can be a repurposed vehicle battery instead of a new battery (see Fig. 1, repurposed battery 18; Par. # 0017/0022) so as to reduce waste by reusing a battery removed from a vehicle.
0022).  Further, one of ordinary skill would be motivated since the use of a repurposed battery would be cheaper in price than a new battery and therefore repurposed batteries could help lower the upfront cost of an electric vehicle charging station.

Response to Arguments
Applicant’s arguments with respect to claim 1-30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YALKEW FANTU/Primary Examiner, Art Unit 2859